Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and currently under consideration for patentability.    
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
		The information disclosure statements (IDS) submitted on July 20, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  “contiguous” in line 2 should be spelled “continuous”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “sterilisable” in line 2 should be spelled “sterilizable”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (USPGPUB 2017/0367892 A1).
Regarding Claim 1, Kim  teaches a handpiece (handpiece, 100) device to deliver a fluid into an inner ear (abstract), comprising: 
a shaft (102) comprising a first fluidic channel (300); 
a tip portion (tip portion, 106) coupled with a first end of the shaft and comprising an outlet (outlet, 304) and a second fluidic channel (paragraph 0010) in fluid communication with the first fluidic channel (channel, 300) (figures 1-3); 
and a collar (collar, 108) coupled with the tip portion (106) a predetermined distance from the outlet (304) (claim 10), the collar (108) configured to seat with an anatomic structure and control a distance that the tip portion (106) can project into a cochlea when the tip portion (106) is inserted into an ear canal (paragraph 0004), wherein the shaft (102) is integrated with a micropump (paragraph 0038 and 0042) and a fluid reservoir (fluid reservoir, 900), the micropump configured to pump a fluid from the fluid reservoir (900) to the outlet (304) via the first fluidic channel (300) (paragraph 0038) (figure 9).

Regarding Claim 2, Kim teaches the handpiece device of claim 1, further comprising an angled portion (angled portion, 104) coupling the tip portion (106) to the shaft (102)(figure 2), the angled portion (104) having a third fluidic channel in fluid communication with the first fluidic channel (300) and the second fluidic channel (paragraph 0032).

Regarding Claim 3, Kim teaches the handpiece device of claim 2, wherein at least one of the angled portion (104) or the tip portion (106) are separable from the shaft (102) (paragraph 0030), and can be coupled together using one or more of a snap-on connector, a friction fit connection, a press-fit connection, a knurled nut (paragraph 0035), or a Luer lock connection (paragraph 0033).

Regarding Claim 4, Kim teaches the handpiece device of claim 2, wherein at least one of the angled portion (104) or the tip portion (106) can rotate (paragraph 0033), while coupled to the shaft (102)(paragraph 0033), around an axis parallel to a length of the shaft (102) (figure 4).

Regarding Claim 5, Kim teaches the handpiece device of claim 2, wherein the angled portion (104) forms an angle between the shaft (102) and the tip portion (106)  between 90 degrees and 170 degrees (paragraph 0027).

Regarding Claim 6, Kim teaches the handpiece device of claim 1, wherein the angled portion (104), the tip portion (106), and the shaft (102) are manufactured from a single continuous piece of material (paragraph 0030).

Regarding Claim 7, Kim teaches the handpiece device of claim 1, wherein the shaft (102) or the tip portion (106) are manufactured from one or more of stainless steel or a sterilizable plastic (paragraph 0030).

Regarding Claim 8, Kim teaches the handpiece device of claim 1, wherein the shaft (102) comprises a first plurality of fluidic channels (300) (paragraph 0032) and the tip portion (106) comprises a second plurality of fluidic channels (300) (paragraph 0032), and wherein each of the second plurality of fluidic channels are in fluidic communication with a respective one of the first plurality of fluidic channels (paragraph 0040).

Regarding Claim 9, Kim teaches the handpiece device of claim 1, wherein the outlet (304) of the tip portion (106) further comprises a needle portion (needle end, 700) extending past the collar portion (108) (figure 7) and configured to pierce an anatomic structure (paragraph 0036).

Regarding Claim 10, Kim teaches the handpiece device of claim 9, wherein the needle portion (700) extends past the collar portion (108) by a distance between 1 millimeter and 4 millimeters, or by a distance between 2 millimeters and 3 millimeters, and wherein the needle portion has a gauge size between 25 and 30 (paragraph 0036).

Regarding Claim 11, Kim teaches the handpiece device of claim 1, wherein the shaft portion (102) has a diameter of 4 millimeters, 5 millimeters, or 6 millimeters, and a length between 90 millimeters and 160 millimeters (paragraph 0026).

Regarding Claim 12, Kim teaches the handpiece device of claim 1, wherein the outlet (304) of the tip portion (106) is positioned at a distal end (distal end, 206) of the tip portion (106), the distal end (206)  forming an angle between the outlet (304) and the tip portion (106), wherein the angle is between 70 degrees and 170 degrees, between 75 degrees and 130 degrees, between 90 degrees and 120 degrees, or between 110 degrees and 120 degrees (paragraph 0027).


Regarding Claim 14, Kim teaches a system (Figs. 1-3), comprising: a micropump (paragraph 0038 and 0042) integrated with the shaft of the handpiece device (100), the micropump comprising: a fluid reservoir (900) having a reservoir inlet and a reservoir outlet; a fluidic channel (300) fluidly coupled to the reservoir outlet of the fluid reservoir (900); a pump (paragraph 0038 and 0042) comprising an electromagnetic actuator (paragraph 0038), the pump fluidly connected to the reservoir outlet of the fluid reservoir (900) via the fluidic channel (paragraph 0038); and an intake valve (inlet, 302) coupled to the fluidic channel (300) between the fluid reservoir (900) and the pump (paragraph 0038) (figure 9), wherein the pump, when actuated, causes fluid in the fluid reservoir (900) to flow to an outlet that is fluidly connected to the channel defined by the shaft (102) of the handpiece (100) (paragraph 0038); and a tip portion coupled to the shaft (102) of the handpiece (100), the tip portion (106) having a second channel that receives fluid from the micropump via the channel defined by the shaft (102).

Regarding Claim 15, Kim teaches the system of claim 14, wherein the micropump comprises a plurality of layers (paragraph 0038: reservoir coupled to both the fluidic channels, pump and outlet), each of the plurality of layers defining at least one of the fluid reservoir (900), the fluidic channels (300), or the outlet (302) (paragraph 0038).

Regarding Claim 18, Kim teaches a method comprising: providing a handpiece device (100; Figs. 1-3) comprising:
 a shaft (102) comprising a first fluidic channel (300); 
a tip portion (106) coupled with a first end of the shaft (102) and comprising an outlet (304) and a second fluidic channel in fluid communication with the first fluidic channel (300) (paragraph 0010) (figure 3); 
and a collar (108) coupled with the tip portion (106) a predetermined distance from the outlet (304), the collar (108) configured to seat with an anatomic structure and control a distance that the tip portion (106) can project into a cochlea when the tip portion (106) is inserted into an ear canal (paragraph 0004), wherein the shaft (102) is integrated with micropump and a fluid reservoir (900) (paragraph 0038 and 0042), the micropump configured to pump a fluid from the fluid reservoir to the outlet (304) via the first fluidic channel (300) ) (paragraph 0038 and 0042). piercing an anatomic membrane covering the anatomic structure of a patient with the tip portion (106) of the handpiece device (100) (paragraph 0036); and flowing a fluid, using the micropump (paragraph 0038 and 0042), through the outlet (304) and into cochlea (paragraph 0036) via the first fluidic channel (300) and the second fluidic channel (paragraph 0010).

Regarding Claim 19, Kim teaches the method of claim 18, wherein piercing the anatomic membrane of the patient comprises: inserting the tip portion (106) of the handpiece (100) through an ear canal of the patient (paragraph 0025); pressing the tip portion (106) through the anatomic membrane in a middle ear of the patient (paragraph 0025); and seating the collar (108) with the anatomic structure covered by the anatomic membrane in the middle ear (paragraph 0024), causing a part of the tip portion (106) to extend into the cochlea of the patient (paragraph 0010).

Regarding Claim 20, Kim teaches the method of claim 18, further comprising forming a ventilation hole (paragraph 0042) in a stapes footplate of the patient (paragraph 0011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPGPUB 2017/0367892 A1) in view of Hashemian (WO 2018132430 A1).
Regarding Claim 13, Kim teaches the handpiece device of claim 1. Kim further teaches wherein the micropump integrated with the shaft comprises the fluid reservoir (fluid reservoir, 900), and an electromagnetic actuator (paragraph 0038). However, Kim fails to explicitly teach a battery, and a control circuit. Hashemian teaches an infusion system for subcutaneous delivery of a fluid to a subject (abstract) comprising: a battery, in a control circuit (paragraph 0016).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the micropump of Kim to include a battery and control circuit similar to that disclosed by Hashemian so that the power supply and the controller are in direct communication with the pump (Hashemian, paragraph 0016), and the pump can be provided with controlled actuation and a conventional wireless power supply.
	
Regarding Claim 16, Kim teaches the system of claim 14. Kim further teaches wherein the outlet of the micropump is fluidly connected to the reservoir inlet (handpiece outlet, 304) of the fluid reservoir (900). However, Kim fails to teach a second valve.  Hashemian teaches that the fluid reservoir (reservoir, 24) is connected via a second valve (valve, 28) (paragraph 0035).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the micropump of Kim to include a second valve similar to that disclosed by Hashemian so that pressure may be simulated in the pump (Hashemian, paragraph 0035).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (USPGPUB 2017/0367892 A1) in view of Peppi (USPGPUB 2019/0117884 A1).
Regarding Claim 17, Kim teaches the system of claim 14. However, Kim fails to teach wherein the micropump further comprises one or more fluid capacitors. Peppi teaches a drug delivery system through the inner ear (abstract) wherein the micropump (micropump, 102) comprises one or more fluid capacitors (204) disposed between the fluid reservoir (reservoir, 200) and the pump (pump, 206) (figure 2), or between the pump (pump, 206) and the outlet (outlet, 106) (figure 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the micropump of Kim to include a capacitor similar to that disclosed by Peppi in order to attenuate flow rate bursts generated by pump strokes and reduce large peak flow rates (Peppi, paragraph 0029).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20090157058 A1, US 6086554 A, US 20190374688 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781                                                                                                                                                                                         
/ANDREW J MENSH/               Primary Examiner, Art Unit 3781